          Case 1:17-cv-04007-KPF Document 86 Filed 12/11/20 Page 1 of 3

                     Robert W. Sadowski PLLC

800 Third Avenue, 28th Floor
New York, New York 10022
Phone: 646-503-5341
Fax: 646-503-5348
rsadowski@robertwsadowski.com
Via ECF                                                      December 10, 2020



                                                         MEMO ENDORSED
Hon. Katherine Polk Failla
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square, Room 618
New York, New York 10007

       Re: U.S. and New York State ex rel. Marianne T. O’Toole, as Trustee of the Bankruptcy
       Estate of Robert Douglas v. Living Corp., Case No. 1:17-cv-04007 (KPF)

Dear Judge Failla:

       Plaintiff Marianne T. O’Toole, as the Bankruptcy Trustee of Robert Douglas, respectfully
submits this letter pursuant to the Local Rule 37.2 and the Court’s Individual Rules of Practice in
Civil Cases ¶ 3(c). Despite a good faith effort to resolve this discovery dispute, the Defendants
have been unwilling or unable to fix dates for the depositions of Christine Stile, John Porcella
and their Fed. R. Civ. P. 30(b)(6) witness. We write to respectfully request that the Court order
Defendants to produce Christine Stile, John Porcella and their Fed. R. Civ. P. 30(b)(6) witness in
advance of the close of discovery. The inability to fix the dates for these depositions is highly
prejudicial to Plaintiff. The meet-and-confer process occurred and was unsuccessful.
        As the Court is aware, on May 26, 2017, the Complaint was filed under seal pursuant to
the qui tam provisions of the federal and state False Claims Act. Approximately two years later,
on April 25, 2019, the Complaint was unsealed. In the meantime, on June 7, 2018, the then
Relator Robert Douglas filed for bankruptcy under the Chapter 7 of the United State Bankruptcy
Code and Marianne T. O’Toole was appointed as the Trustee. On February 7, 2020, Plaintiff’s
filed a Motion seeking to dismiss the Plaintiff’s Second Amended Complaint. On May 14, 2020,
this Court issued an Opinion & Order granting, in part, and denying, in part, the motion.
Defendants Answer to the Amended Complaint was filed on June 8, 2020 and on June 12, 2020
entered a Civil Case Management Plan and Scheduling Order. Since that time Plaintiff’s counsel
has endeavored to complete discovery.
        At this juncture, Plaintiff respectfully requests that the Court order Defendants to produce
Christine Stile, John Porcella and their Fed. R. Civ. P. 30(b)(6) witness within the next two
weeks and before the close of discovery, December 30, 2020. Plaintiff has been trying
diligently since September 2, 2020, to schedule Defendants’ depositions. (Ex. 1, E-mail &
Notices of Deposition.) Defendants’ first response to Plaintiff’s first request to set deposition
dates was “[t]he dates you noticed do not work for me.” (Ex. 2). No alternative dates were
          Case 1:17-cv-04007-KPF Document 86 Filed 12/11/20 Page 2 of 3




offered. On September 11, 2020, Defendants responded that they will give dates for deposition
and will accept subpoenas for their deposition. (Ex. 3). On September 14, 2020, Plaintiff’s
counsel again reached out to “pin down dates for depositions.” (Ex. 4). On September 23,
Plaintiff’s counsel reminded Defendants that fact discovery closes on October 12, 2020, and
offered Defendants four dates, and implored Defendants’ counsel to confer with the deponents to
schedule dates for deposition. (Ex. 5). Having heard no response from out September 23, 2020,
offer of dates for depositions, on September 28, 2020, Plaintiff’s counsel warned that Plaintiff
would write Your Honor to “so order” depositions. (Ex. 6). Defendants’ counsel’s response was
she are “not available on those dates,” and informed us that Defendants were going to seek an
extension of discovery. (Id.).
       On September 29, 2020, without conferring with Plaintiff’s counsel pursuant the
Paragraph 3(c), Defendants’ counsel wrote the Court for an extension to December 30, 2020,
without providing the Court any “explanation . . . for the parties’ inability to complete the
remaining depositions within the time allotted.” ECF No. 83. Further, the “Court note[d]s its
displeasure in granting such a lengthy extension to fact discovery, and [stated] [t]he parties
should not expect any further extensions.” Id.
        On Friday December 4, 2020, Plaintiff’s counsel again implored, Defendants’ counsel to
provide dates for deposition by close of business. (Ex. 7). Plaintiff’s counsel heard nothing
from Defendants, except objections and purported deficiencies in Plaintiff’s discovery responses.
On December 7, 2020, Plaintiff’s counsel asked Defendants’ counsel for her availability to meet
and confer consistent with your Honor’s rules, counsel’s response was “No in mediation.” (Ex.
8). That same day, Plaintiff’s counsel asked for Defendants’ counsel’s availability for the next
day. Id. The next day, Plaintiff’s counsel wrote Defendants’ counsel to warn her that “it will
appear very bad if you refuse to have a meet and confer.” (Ex 9). Counsel finally conferred on
December 8, 2020, during which it appeared the parties had resolved outstanding discovery
issues. Defendants’ counsel had promised to provide dates the next day December 9, 2020.
However, on December 9, 2020, Defendants’ counsel stated that she had spoken to her clients
and would have dates for the three depositions on December 10, 2020, in the morning. (Ex. 10).
On December 10, 2020, still without dates, Plaintiff’s counsel indicated that he was constrained
to ask the Court to so order dates. (Ex. 11). In response, Defendants’ counsel told Plaintiff’s
counsel that she had asked her clients and did not get firm dates, but suggested we “put aside the
30th for one of [her] clients.” Id. Plaintiff’s counsel replied that the 30th is too late for the Rule
30(b)(6) deposition we noticed in September. Defendants’ counsel then offered up January 29,
2020.
       Defendants are running out the clock, and Plaintiff should not be prejudiced by
Defendants’ continued failure to produce the three witnesses that have been noticed since
September of 2020. Accordingly, Plaintiff seeks assistance from the Court and requests that the
Court order that Defendants’ produce Ms. Stile, Mr. Porcella and their Rule 30(b)(6) witness
immediately and without further delay before the December 30, 2020 date to complete fact
discovery.




                                                  2
            Case 1:17-cv-04007-KPF Document 86 Filed 12/11/20 Page 3 of 3




                                              Sincerely,


                                              s/Robert W. Sadowski___
                                              Robert W. Sadowski


    Enclosures

The Court is in receipt of Defendants' second request for an extension of the
fact discovery deadline (Dkt. #84), and Plaintiff's request that the Court
order Defendants to produce certain witnesses for the taking of their
depositions (Dkt. #85). As Plaintiff noted in the above letter, in the
Court's September 29, 2020 Order in response to the Defendants' prior
application, the Court expressed its displeasure in granting a lengthy
extension to the fact discovery deadline, and stated that the parties should
not expect any further extensions. (Dkt. #83). The Court is disappointed by
the exhibits to Plaintiff's December 11, 2020 Letter, which reflect
insufficient efforts by the Defendants to comply with the Court's fact
discovery deadlines.

However, for the reasons enumerated in the Defendants' December 10, 2020
Letter, the Court GRANTS Defendants' application. In granting Defendants'
request, the Court cautions the parties that it will not entertain further
requests for extensions of any kind to discovery. The parties hereby have
until January 13, 2021, to complete fact discovery. To ensure that
Defendants adhere to the fact discovery deadline, the Court hereby ORDERS
Defendants to produce Christine Stile, John Porcella, and its Federal Rule of
Civil Procedure 30(b)(6) witness for their depositions by January 13, 2021.

The post-fact discovery conference is hereby ADJOURNED to February 1, 2021,
at 10:00 a.m.

                                              SO ORDERED.
Dated:      New York, New York
            December 11, 2020



                                              HON. KATHERINE POLK FAILLA
                                              UNITED STATES DISTRICT JUDGE




                                          3
